DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the hair cutting unit for a shaving device of claim 1 including “the first telescopic shaft-segment and the second telescopic shaft-segment are interconnected in mutual telescopic engagement along the central axis, and in mutual co-rotation at least around the central axis; the second telescopic shaft-segment and the third shaft-segment are interconnected in mutual co-rotation at least around the central axis; the third shaft-segment and the hair-cutting element are interconnected in mutual co-rotation at least around the central axis, and in such manner that, at an interconnection location of the third shaft-segment and the hair-cutting element, the third shaft-segment following skin contour-following movements performed by the hair-cutting element, as seen relative to the central axis; at said interconnection location of the third shaft-segment and the hair-cutting element, said skin-contour-following movements are comprising axial following-movement components, which are directed along the central axis, and which are realized by said mutual telescopic engagements of the first telescopic shaft-segment and the second telescopic shaft-segment; and said spring force of the spring is transmitted via the third shaft-segment to the hair- cutting element in order to realize said axial following-movement components of the third shaft- segment; characterized in that: the third shaft-segment of the drive-shaft is a telescopic shaft-segment; the second telescopic shaft-segment and the third telescopic shaft-segment are interconnected in mutual telescopic engagement along the central axis; the axial following-movement components of said skin-contour-following movements at the interconnection location of the third telescopic shaft-segment and the hair-cutting element are realized by said mutual telescopic engagements of the first telescopic shaft-segment, the second telescopic shaft-segment and the third-telescopic shaft-segment” of claim 1.
A review of the closest prior art supports the above as explained in the following reference(s); Nakano (U.S. Patent No. 6,581,289).
- Nakano teaches it is known in the art of shavers to incorporate a hair-cutting unit (Figure 2) for a shaving device (110)(Figure 1), wherein: the haircutting unit comprises a hair-cutting element (88,84,82,74,76) and a drive-shaft (98,96,92,94) (Figure 2) an operation condition of the hair-cutting unit is defined as a condition in which the drive-shaft is rotating and thereby driving the hair-cutting element when the hair-cutting unit is installed in the shaving device (Col. 5, Lines 49-68 and Col. 6, Lines 1-12); and the drive-shaft has a central axis and comprises a first shaft segment (92a), a second shaft-segment (96), a third shaft-segment (98), and a spring (102). 
However, Nakano does not provide evidence of multiple telescoping members working in combination with a spring. Specifically ; the first telescopic shaft-segment and the second telescopic shaft-segment are interconnected in mutual telescopic engagement along the central axis, and in mutual co-rotation at least around the central axis; the second telescopic shaft-segment and the third shaft-segment are interconnected in mutual co-rotation at least around the central axis; the third shaft-segment and the hair-cutting element are interconnected in mutual co-rotation at least around the central axis, and in such manner that, at an interconnection location of the third shaft-segment and the hair-cutting element, the third shaft-segment following skin contour-following movements performed by the hair-cutting element, as seen relative to the central axis; at said interconnection location of the third shaft-segment and the hair-cutting element, said skin-contour-following movements are comprising axial following-movement components, which are directed along the central axis, and which are realized by said mutual telescopic engagements of the first telescopic shaft-segment and the second telescopic shaft-segment; and said spring force of the spring is transmitted via the third shaft-segment to the hair- cutting element in order to realize said axial following-movement components of the third shaft- segment; characterized in that: the third shaft-segment of the drive-shaft is a telescopic shaft-segment; the second telescopic shaft-segment and the third telescopic shaft-segment are interconnected in mutual telescopic engagement along the central axis; the axial following-movement components of said skin-contour-following movements at the interconnection location of the third telescopic shaft-segment and the hair-cutting element are realized by said mutual telescopic engagements of the first telescopic shaft-segment, the second telescopic shaft-segment and the third-telescopic shaft-segment.
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 2-13 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   06/16/2022
Examiner, Art Unit 3724


/Jason Daniel Prone/Primary Examiner, Art Unit 3724